39 F.3d 1184
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Coy Ray PHELPS, Appellant,v.Peter M. CARLSON, Warden of Federal Prison at Rochester,Minnesota, and other unknown participants, et al.,personally and officially, individually,and collectively, Appellees.
No. 94-1111.
United States Court of Appeals,Eighth Circuit.
Submitted:  Aug. 10, 1994.Filed:  Nov. 2, 1994.

Before MAGILL, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Coy Ray Phelps, an insanity acquittee, appeals the district court's1 grant of summary judgment to defendants in this Bivens action.  Having carefully reviewed the record and the parties' briefs, we conclude that the district court correctly entered judgment against Phelps and that an opinion would lack precedential value.  Thus, the district court's judgment is affirmed without further discussion.  See 8th Cir.  R. 47B.



1
 The Honorable Harry H. MacLaughlin, Senior United States District Judge for the District of Minnesota, adopting the report and recommendations of the Honorable Franklin L. Noel, United States Magistrate Judge for the District of Minnesota